Golbberger, J.
This is a suit to recover “sick” benefits, and the claim of the plaintiff is resisted on the ground that she was not sick but was incapacitated by reason of a fall from the back porch of her home resulting in a fractured elbow. The by-laws in question provided as follows:
“Who belongs in the CC’ group and wants $6.00 sick benefits, pays monthly fifty cents.
“That the illness does not result from drunkenness, fighting, carelessness, venereal diseases or of a trouble which occurred before his joining the society, in such cases he is not entitled to any sick benefit.”
While the rule that all of the provisions of a contract of insurance will be liberally construed in favor of the insured, yet the terms of the contract in question are not so obscure or ambiguous as to require a different meaning than is ordinarily meant by the use of the word “sick” or “sickness.”
The case of Kelly v. Ancient Order of Hibernians, 9 Daly (N. Y.) 289, is analagous to the one under consideration and will be followed. There an injury was caused to the insured’s leg, in consequence of which he was unable to perform his *823duties as a coachman or to perform severe manual labor. This was held not to constitute “sickness” within the provisions of the by-laws of a benefit society for indemnity in case of sickness. The court said:
“The question involved * * * is whether or not a permanent injury to limb constitutes sickness * * * so as to entitle the party suffering such injury to participate in the benefits of the association. A very brief examination of the meaning of the word ‘sick’ and ‘sickness’ would seem to demonstrate that such an injury is not within the contemplation or scope of the article in question. Sick is defined to be: First. Affected with or attended by nausea, inclined or inclining to vomit; as sick at the stomach, a sick headache; second, having a strong dislike, disgust with, of: as to be sick of flattery, to be sick of country life. Third, affected with diseases of any kind; ill, indisposed, unwell, diseased, disordered. It will be seen by these definitions that the words ‘sickness’ and ‘illness’ apply solely to diseased conditions of the organs of the human system. You would say that a man was sick of a fever, but you would never say that he was sick of a broken leg, Although a party may have lost some limb, yet he may be in perfect health, and although he may be disabled from manual labor in consequence of such loss, it cannot be said that he is either ‘ill’ or ‘sick.’ It would therefore seem to be reasonable to conclude that under the term ‘sickness’ no bodily injury would be included unless the general health was impaired.”
And it has been held that one is not entitled to the “sick” benefit provided for by the by-laws of a benefit society, where he was bitten over the eye by a dog, by reason of which the eye swelled and made it impossible for him to wear spectacles, which were necessary in performing his work, and thus prevented his working during a certain period, it appearing that he was not in bed in consequence of the injury, and that his general health was not affected. Villone v. Perticara (1909), 63 Misc. 257; 114 N. Y. Supp. 801.
Tt will be noted that the court in Beaudoin v. La Societe St. Jean Baptiste De Bienfaisance de Biddeford et al., 102 *824Atl. Rep. 234, decided that the illness resulting from the accidental breaking of a bone was not covered by a policy providing for benefits, where one was unable to work, and in view of the fact that the insurance only, covered cases of disability which were the natural and ordinary result of diseases arising from, a pathological condition. See 1918-B L. R. A. 642, where.all the cases .are collected.
No evidence having been produced that the fall was caused by disease or that any disease resulted from the fall, judgment will go for defendant.